DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 5-15, 17-21, 26-27 are pending.  Applicant’s previous election of the following species still applies and claim 10 remains withdrawn.

    PNG
    media_image1.png
    69
    530
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 10/13/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Objections

Claims 1 and 26 recite properties with minor improper syntax/wording.
For example, the following 

    PNG
    media_image2.png
    200
    537
    media_image2.png
    Greyscale


 should be recited with proper syntax.  Something like: “wherein curing the composition includes pre-baking at 150 Celsius for 5 minutes followed by UV irradiating at a dosage of …and a radiation intensity of … followed by aging at 120 Celsius for 0.5 hours…”.
Similarly the luminance test should be recited with proper syntax.  Something like: “wherein the luminance xenon weatherometer test is measured at 63 Celsius, 50% RH humidity with 18 minutes of rain per 120 minutes, a radiation illuminance of …, a radiation time of… and a filter made of….
Please carefully review the properties recited in these claims and put them in proper form for a claim.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3, 5-15, 17-21, 26-27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arrive at the invention in a manner commensurate in scope with the claims. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. 
Claims 1 and 26 recite color difference and glossiness retention properties that are only enabled in the present specification for certain embodiments whereas the claims are much broader in scope such that there is an undue amount of experimentation required to arrive at the claimed properties within the scope of the claims (i.e., the scope of the claims that is broader than the enabled embodiments in the disclosure).  
The specification provides enabling disclosure for achieving the claimed properties via (1) a markush group of functional groups (R1/Ra) (see [0105]-[0107]), whereas the claims are unlimited in the possible functional groups; (2) a range of MW and dispersity, whereas the claims are unlimited in the this range (but the ranges in claims 3 and 5 would allow for reasonable experimentation), and (3) a range of amounts of the polysilsesquioxane in the overall coating composition (see [0193] of the present PGPub), whereas the claims are unlimited in the this range.
There is no guidance for achieving the claimed properties from the broader scope as claimed compared to the enabling embodiments in the specification as explained above.
Upon applying the Wands factors to claim 1 and 26, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the aspects discussed above relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the properties as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various type of ingredients/functional groups and corresponding amounts without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for certain aspects discussed above, without any corresponding direction provided for achieving the claimed properties with the broader scope as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement problem.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3, 5-15, 17-21, 26-27  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 26 recite a color difference of 20 but does not recite units such that it is unclear how to measure for this property (the property is not a percentage change, so the units still matter even though it is a difference).
Claim 1 recites pencil hardness of a cured product but it is unclear if the other properties also need to be measured after curing the product in the same way.
Claims 1 and 26 recite 18 minutes of rain per 120 minutes which is vague in terms of the amount of water per minute and the pressure of the water.
Claims 1 and 26 recite “filter inside/outside…” which is unclear in terms of what is being referred to and how it relates to the property.
Claim 1 recites a polysiloxane with 1, I, and II repeating units and with a ratio of I to II.  This is vague because the formulae for the 1 and I repeating units overlap each other such that the same repeating unit in the polysiloxane could potentially qualify as multiple repeating units as claimed, such that it is unclear how to calculate the claimed ratio because it is unclear how to decide which formula the repeating units would be attributed to.  For example, a polysiloxane with 50 mol% of epoxycyclohexylethyl-SiO(3/2) and 50 mol% of epoxycyclohexylethyl-SiO(2/2)(OH) could be interpreted as having all the epoxycyclohexylethyl-SiO(3/2) repeating units fall under the (1) formula and all the epoxycyclohexylethyl-SiO(2/2)(OH) repeating units fall under the (II) formula (thus not satisfying the (I):(II) ratio as claimed) or could be interpreted as having all the epoxycyclohexylethyl-SiO(3/2) repeating units fall under the (I) formula and all the epoxycyclohexylethyl-SiO(2/2)(OH) repeating units fall under the (II) formula (thus satisfying the (I):(II) ratio as claimed).  Formula II and Formula 4 also appear to overlap in scope and thus the corresponding ratio is similarly confusing as explained above.
Claim 1 recites a compound comprising a hydroxyl group per molecule or a compound having an epoxy group and a hydroxyl group per molecule which is vague because it is unclear if this merely requires at least one hydroxyl group or only one hydroxyl group and if this merely requires at least one hydroxyl and at least one epoxy group or only one hydroxyl and only one epoxy group.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 3, 5-9, 11-15, 18-21, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 2018/0142127) in view of Kuwana et al. (U.S. 2016/0297933).
Regarding claims 1, 3, 5-9, 11-15, 18-21, 26-27, Park teaches a clear hard coating composition having an overlapping thickness as in claims 21, wherein the coating includes a polyorganosilsesquioxane resin having an epoxy functional curable R groups (overlapping claims 8-9) and acrylate functional curable R groups (see abstract, [0090]-[0092], [0023]-[0045]).   The composition also includes an initiator as in claims 11-13 ([0037]-[0044]).  
Park also teaches that the composition may include reactive monomer/crosslinkers such as epoxycyclohexylmethyl methacrylate (inherently having thermal and photo polymerizable groups, as in claims 1 and 14, based on the present disclosure) which may be ring opened and thus would convert the epoxy group to two hydroxyl groups as claimed ([0036]-[0037]) and/or an acrylate crosslinker such as pentaerithritol tri(meth)acrylate having hydroxyl and acrylate groups as claimed (inherently having thermal and photo polymerizable groups, as in claims 1 and 14, based on the present disclosure).
Park also appears to teach a ratio of fully condensed trialkoxysilane monomers to trialkoxysilane monomers with a residual hydroxyl group that overlaps the claimed 5-500 ratio (which seems to correspond to the T3/T2 ratio in the specification, though this is unclear) because there may be 2 hydroxyl groups for every 6-100 silane repeating units ([0024]-[0032]).  Park also teaches an overlapping MW compared to claim 3 ([0032]).
Park does not disclose the exact same claimed metal substrate, ratios of repeating units, MW properties, additives and level of hardness.  However, Kuwana is also directed to hard coating compositions based on polysiloxanes which may include acrylate and epoxy functional groups (see abstract, [0048]) and teaches that metal substrates (as in claims 18-21 and 27) may benefit from such hard coatings ([0157]), and teaches that the T3/T2 ratio may be as claimed in order to improve hardness and adhesiveness ([0052]), and teaches that the polysiloxane may include aryl group containing silane repeating units as in claim 6-7 with an amount relative to the other silane repeating units matching the claimed 55-100 mole% property to impart good gas barrier properties and also provide sufficient hardness and adhesiveness ([0071]-[0074]), and also teaches that the MW and dispersity properties may overlap the claimed ranges of claims 3 and 5 to provide good heat resistance, hardness and adhesiveness ([0074]-[0076]), and also teaches that the coating may include antioxidants as in claims 15 to prevent oxidation ([0145]) and also teaches a suitable hardness for a hard coating that appears to overlap the hardness in claims 1 and 26 even though it is not disclosed as being measured after the exact same curing conditions as claimed ([0175]).
Thus it would have been obvious: to have applied the hard coating of Park to a metal substrate as taught by Kuwana because Kuwana teaches that metal substrates benefit from a hard coating, to have used the T3/T2 ratio from Kuwana in Park in order to improve hardness and adhesiveness, to have used the aryl group containing silane repeating units from Kuwana in Park in order to provide gas barrier properties and improve hardness and adhesiveness, to have used the MW and dispersity properties from Kuwana in Park in order to improve heat resistance, hardness and adhesiveness, to have used the antioxidant from Kuwana in Park in order to prevent oxidation, and to have provided a hardness in Park as taught by Kuwana because it is disclosed as being a suitable level of hardness for a hard film.  
Modified Park does not disclose the properties as in claims 27-28, however, the composition of modified Park overlaps (in terms of the type and amount of ingredients) the compositions in the present disclosure that are shown to have such properties, and therefore these overlapping embodiments in modified Park will inherently have the claimed properties.
Modified Park does not disclose the properties as in claims 1 and 26, however, the composition of modified Park overlaps (in terms of the type and amount of ingredients) the compositions in the present disclosure that are shown to have such properties, and therefore these overlapping embodiments in modified Park will inherently have the claimed properties.
It is noted that “for a metal” although taught by modified Park as explained above is an intended use that is not given patentable weight and/or the article of modified Park is inherently capable of being used in the claimed way.
Claim(s) 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 2018/0142127) in view of Kuwana et al. (U.S. 2016/0297933), as applied to claim 1 above, and further in view of Kikuchi (U.S. 2015/0275043).
Regarding claims 17, modified Park teaches discloses all the above subject matter but does not disclose the fluorine additive.  However, Kikuchi is also directed to epoxy silsesquioxane hard coatings and teaches that such coatings may include a polymerizable fluorine compound as a leveling agent to improve hardness and abrasion resistant (see abstract, [0081]-[0098], Megaface R-94 inherently within the scope of 17 based on the present disclosure, [0119]).  Thus, it would have been obvious to have included a polymerizable fluorine compound as a leveling agent in modified Park to improve hardness and abrasion resistance, as taught by Kikuchi.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-15, 17-21, 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/295,527 in view of Kuwana et al. (U.S. 2016/0297933).
The claims of the two applications have the same scope except reciting different substrates, which is an immaterial intended use, but even if given patentable weight, Kuwana shows that it would have been obvious to have used the pending article with the type of substrate in the copending claims in order to maximize commercial applicability of the product ([0157]-[0166]).
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
The claim objections are still applicable with additional explanation provided above.
Applicant argues that the amendments to claim 1 resolve the scope of enablement problem but there is still an undue amount of experimentation in the present claims with respect to the properties of claims 1 and 26 as explained above.
The L, a, b explanation provides by Applicant is noted with appreciation but this subject matter is not recited in the claims and thus the claims remain vague because it is unclear how to measure the color different property.
The JIS standard for rain is not recited in the claims and therefore the remark is irrelevant.  Also, even if the JIS standard does not provide the amount or pressure of water that does not resolve the ambiguity because different amounts/pressures of water would affect how the property is measured.
The clarification regarding the filter does not change the vague language in the claim and even if the claim was amended to recite that the whole filter was made out of those types of glass there are numerous other parameters (e.g., what form is the glass, if glass fibers then what diameter/packing density are used in the filter?) that remain unclear.
Applicant argues against the uncertainty of the claimed repeating units on the grounds that if a repeating unit falls under multiple formula within the claim then it should be counted under both formulae.  This is not persuasive because the claims recite distinct repeating units (i.e., “having a constituent unit represented by…”).  If Applicant intends for the formula (1) and formula (4) ratio to correspond to a subset of repeating units within the broader respective formulae (I) and (II) then the ratio could simply be recited as something like “ a ratio of constituent units in formula I and II in which Ra and R1 is an active energy ray-curable functional group with respect to a total amount…” and then remove the recitation of constituent units for formula 1 and 4 (and instead simply refer to constituent units in formula I and II in which Ra and R1 is an active energy ray-curable functional group).
Applicant’s remarks related to the new hydroxy/epoxy compound are largely moot in light of the rejection above.  To the extent Applicant is arguing unexpected results, the claims are not commensurate in scope in terms of the type and amount of ingredients used, especially the type and amount of the hydroxyl/epoxy compound.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787